J-A13030-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: G.R., A MINOR,                               IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA




APPEAL OF: J.C., NATURAL MOTHER,

                            Appellant                    No. 20 WDA 2015


                   Appeal from the Order December 4, 2014
              In the Court of Common Pleas of Allegheny County
                   Orphans’ Court at No(s): TPR 140 of 2014


BEFORE: PANELLA, SHOGAN, and OTT, JJ.

MEMORANDUM BY SHOGAN, J.:                                 FILED JULY 07, 2015

       J.C. (“Mother”) appeals from the December 4, 2014 order that granted

the petition filed by the Allegheny County Office of Children, Youth and

Families (“CYF” or the “Agency”), seeking to involuntarily terminate Mother’s

parental rights to her son, G.R. (“Child”), who was born in January of 2013,

pursuant to 23 Pa.C.S. § 2511(a)(2) and (b) of the Adoption Act. 1           We

affirm.

       On July 31, 2014, CYF filed a petition to involuntarily terminate

Mother’s parental rights to Child.         On November 18, 2014, the trial court

____________________________________________


1
  In separate orders dated December 4, 2014, the trial court involuntarily
terminated the parental rights of Child’s father, G.R.R. a/k/a G.R. a/k/a A.R.,
as well as any unknown father, to Child. Neither Father nor any unknown
father filed an appeal, nor are they a party to the instant appeal.
J-A13030-15


held a hearing on the petition. At the hearing, CYF presented the testimony

of Justine Walz, the CYF caseworker assigned to the family and Terry

O’Hara, a psychologist licensed in Pennsylvania who is a court-appointed

forensic evaluator for the trial court, as an expert witness. N.T., 11/18/14,

at 9-10, 61. Mother testified on her own behalf.

      Based on the testimonial and documentary evidence, the trial court set

forth the background of this case as follows:

             The child was born [in January of 2013]. The baby was
      born premature and was placed in the NICU immediately after
      birth.    Staff from Children’s Hospital contacted CYF and
      expressed a concern about the parents’ ability to care for the
      newborn child.     CYF first made contact with the family on
      January 8, 2013. After a brief investigation, CYF determined
      that Mother had an extensive mental health history including
      diagnoses of schizoaffective disorder, mild mental retardation,
      depression, bipolar and ADHD. Mother had a service coordinator
      through Mercy Behavioral Health and was active in medication
      management at the time of the child’s birth. CYF had a number
      of concerns regarding Father’s mental health issues and criminal
      history. Mother reported that there were domestic violence
      issues between her and Father.

             CYF continued to monitor the case, and the child was
      released from the hospital and into the care of the parents.
      Shortly thereafter, the caseworker noticed that the child had
      been vomiting for a few days. She advised Mother to take the
      child to the hospital immediately. Mother disregarded her advice
      and instead waited for a number of days before taking the child
      to the emergency room. While at the hospital, Mother reported
      that she had not fed the child for approximately twelve hours
      because she did not want him to vomit. CYF also discovered
      that the family home had a bed bug infestation. At the time the
      child was admitted to the hospital, CYF had significant concerns
      about the parents’ ability to change diapers, to feed properly,
      and to care for the child.




                                    -2-
J-A13030-15


           On February 17, 2013, CYF requested an Emergency
     Custody Authorization. The child was placed in the care of S.H.
     and F.H. (hereinafter foster parents) ten days after removal. On
     May 8, 2013[,] the child was adjudicated dependent pursuant to
     42 Pa.C.S. §6302(1) as to both Mother and Father. A Family
     Service Plan (FSP) was developed for Mother[,] and she was
     directed to continue attending mental health treatment, follow
     any recommendations, attend an AFA individual and interactional
     evaluation and follow any recommendations, and assist CYF in
     scheduling an Alliance for Infants Evaluation. Mother was also
     ordered to attend Domestic Violence counseling, obtain a PFA
     against Father, address pending criminal charges, address
     parenting and attend classes, address mental health and
     cooperate with her case manager, and to sign all necessary
     releases.

           Mother completed domestic violence counseling at the
     Women’s Center and Shelter. However, Mother continued to
     maintain a romantic relationship with Father despite ongoing
     domestic violence. She was minimally compliant with her mental
     health goal, and was inconsistent with her treatment. CYF
     provided Mother with a number of services along with referrals
     to the Office of Intellectual Disabilities and TRAC [(Three Rivers
     Adoption Council)].

            During visits, Mother displayed irrational fears about
     common health issues. Specifically, she insisted that the child
     had a staph infection when he had a diaper rash. Mother
     demanded that the child be taken to the emergency room on a
     number of occasions for relatively mild afflictions such as a slight
     fever and a runny nose. Mother’s visits with the child have
     never progressed to unsupervised while the case was open.
     Mother completed parenting programs through Arsenal and
     TRAC but made very little progress in appropriately parenting
     the child during visits. Despite extensive instruction, Mother’s
     limitations have impacted her ability to supervise, provide
     appropriate care, and ensure the child’s safety.

           Dr. O’Hara conducted an interactional evaluation of the
     child and Foster Parents on April 22, 2013. The child was
     relaxed and comfortable during the interactional with foster
     parents.   They exhibited positive parenting skills and were
     attune[d] to the child’s needs. There was also an interactional
     evaluation of the child and Mother[,] and an individual evaluation

                                    -3-
J-A13030-15


     of Mother scheduled for the same day, but Mother failed to
     appear.

           On June 3rd 2013, Dr. O’Hara conducted an individual
     evaluation of Mother[,] and an interactional between her and the
     child. Mother exhibited extremely poor parenting skills and was
     not attune[d] to his cues.      Mother displayed a number of
     concerning behaviors including forcing a bottle in his mouth on
     several occasions and jerking him suddenly. Dr. O’Hara opined
     that he would have serious safety concerns if Mother was
     permitted unsupervised contact with the child. He expressed
     doubt that she could ever reunify with the child.

            Dr. O’Hara conducted an interactional evaluation of Foster
     Parents and Child on May 14, 2014.           They continued to
     demonstrate strong parenting skills[,] and the child was securely
     attached to Foster Parents. There was also an interactional
     evaluation between Mother and the child. Mother showed some
     improvement in that she was more calm and relaxed. However,
     collateral information provided to the doctor revealed that
     Mother had not been compliant with her mental health
     treatment.

           Foster Parents participated in an interactional evaluation
     with the child on September 23, 2014. The child displayed a
     secure attachment to Foster Parents. Dr. O’Hara opined that
     [a]doption by the Foster Parents would meet the child’s needs
     and welfare[,] and that adoption would outweigh any possible
     detriment in the termination of parental rights.

           Dr. O’Hara conducted a final set of evaluations on
     September 23, 2014. He reported ongoing concerns about
     Mother’s mental health as she had not been participating in
     treatment since June. Mother showed a poor understanding of
     the child’s capabilities and did not appropriately supervise him.
     At the time of that evaluation, Dr. O’Hara opined that
     termination was appropriate[,] as Mother was unable to
     appropriately meet the needs and welfare of the child. Dr.
     O’Hara did not believe that Mother had the capability to progress
     past unsupervised visits based upon her lack of progress.

     . . . At the date of termination, Mother had attended two medical
     visits and [a]sthma training. The child continues to suffer from


                                   -4-
J-A13030-15


      [a]sthma[,] and requires a nebulizer and a humidifier in his
      bedroom at night.

Trial Court Opinion, 2/4/15, at 1-5 (unnumbered pages) (footnote omitted).

On December 4, 2014, the trial court involuntarily terminated Mother’s

parental rights to Child pursuant to 23 Pa.C.S. § 2511(a)(2) and (b).

      On January 2, 2015, Mother timely filed a notice of appeal, along with

a concise statement of matters complained of on appeal, pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b). On appeal, Mother raises one issue:

      Did the trial court abuse its discretion and/or err as a matter of
      law in concluding that termination of Appellant’s parental rights
      would serve the needs and welfare of the child pursuant to 23
      Pa.C.S. § 2511(b)?

Mother’s Brief at 5.

      We review an appeal from the termination of parental rights in

accordance with the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. In re: R.J.T.,
      608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings
      are supported, appellate courts review to determine if the trial
      court made an error of law or abused its discretion. Id.; R.I.S.,
      36 A.3d 567, 572 (Pa. 2011) (plurality opinion). As has been
      often stated, an abuse of discretion does not result merely
      because the reviewing court might have reached a different
      conclusion. Id.; see also Samuel Bassett v. Kia Motors
      America, Inc., 613 Pa. 371, 34 A.3d 1, 51 (Pa. 2011);
      Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003). Instead, a
      decision may be reversed for an abuse of discretion only upon
      demonstration      of    manifest unreasonableness,     partiality,
      prejudice, bias, or ill-will. Id.

                                     -5-
J-A13030-15



           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., [608 Pa. at
     28-30], 9 A.3d at 1190. Therefore, even where the facts could
     support an opposite result, as is often the case in dependency
     and termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained:

     The standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)). As this

Court may affirm the trial court’s decision concerning the termination of

parental rights with regard to any one subsection of section 2511(a), In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), we will focus on

section 2511(a)(2) and (b), which provide as follows:

     § 2511. Grounds for involuntary termination

                                    -6-
J-A13030-15


      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***

         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

      While we would address the trial court’s findings relative to section

2511(a), In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008)

(en banc), Mother concedes that there was competent, clear and convincing

evidence in the record to support the trial court’s termination of her parental

rights under section 2511(a)(2).     Mother’s Brief at 9.   Because we agree

with the trial court’s findings and Mother’s concession with respect to section

2511(a), we next review whether the requirements of section 2511(b) are

satisfied. In re Adoption of C.L.G., 956 A.2d at 1009.


                                     -7-
J-A13030-15


This Court has stated that the focus in terminating parental rights under

section 2511(a) is on the parent, but it is on the child when considering

section 2511(b).   Id. at 1008.    In reviewing the evidence in support of

termination under section 2511(b), our Supreme Court recently stated as

follows.

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
      [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond.
      In re K.M., 53 A.3d at 791.

In re: T.S.M., 620 Pa. 602, 628-629, 71 A.3d 251, 267 (2013).

      The trial court stated the following with regard to section 2511(b):

             Mother could not provide the child with a healthy or safe
      environment and has been unable to remedy the condition which
      brought him into care. Mother continues to suffer from ongoing
      parenting     deficits including  supervision    and    lack    of
      understanding regarding the child’s capabilities. Additionally,
      Mother suffers from extensive mental health issues and cognitive
      limitations which have rendered her incapable of internalizing the
      skills that Achieva and TRAC have provided to her. Mother has
      been sporadic at best in complying with mental health
      treatment. Mother displayed a wide range of emotions during
      these evaluations most notably externalizing responsibility for
      the child remaining in placement.

            The child has been in the care of the foster parents since
      he was one month old and has developed a primary bond with
      them.   They have consistently presented with stability and

                                     -8-
J-A13030-15


      positive parenting skills. Furthermore, Dr. O’Hara opined that
      the attachment between the child and Mother is not a secure
      one. It is the opinion of this [c]ourt that the termination of
      parental rights is in the child’s best interests[,] and that adoption
      by the foster parents outweighs any possible detriment in the
      termination of parental rights of Mother.

            The [c]ourt has considered the nature and status of the
      bond between Mother and the child[,] and considered the effect
      of severing it. The [c]ourt does find that CYF met their burden
      by clear and convincing evidence and that it is in the best
      interests of the child to grant the petition to terminate parental
      rights. The order of the [c]ourt should be affirmed.

Trial Court Opinion, 2/4/15, at 5-6 (unnumbered pages).

      Mother contends that the trial court abused its discretion and erred as

a matter of law, under section 2511(b), in concluding that the termination of

her parental rights would serve the needs and welfare of Child.         Mother’s

Brief at 12. Moreover, Mother argues that the trial court failed to analyze

the bond between Mother and Child and the emotional effect that

termination would have on Child. Id. She claims that the court improperly

shifted the focus of its consideration to the fault of Mother in failing to meet

her FSP goals. Id.

      After review, we discern no merit in Mother’s argument. With regard

to the bonding analysis, we have stated that the court is not required to use

expert testimony, but may rely on the testimony of social workers and

caseworkers.   In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010).             This

Court has observed that no bond worth preserving is formed between a child

and a natural parent where the child has been in foster care for most of the


                                      -9-
J-A13030-15


child’s life, and the resulting bond with the natural parent is attenuated. In

re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008).

      Here, CYF presented the testimony of its caseworker, Ms. Walz, and

did in fact present a psychological expert, Dr. O’Hara, with respect to the

bond analysis. Ms. Walz testified that Child has been in placement with his

foster parents, who are adoptive resources, since mid-February of 2013,

when he was six weeks old. N.T., 11/18/14, at 16. Ms. Walz testified that

Child, who was born prematurely, has asthma and that his foster parents

keep a nebulizer with him to use if he starts wheezing, and they utilize a

humidifier in his room at night.    N.T., 11/18/14, at 34.     Ms. Walz also

testified that while Mother had attended asthma training, it was difficult to

assess its usefulness because Mother tends to misinterpret and overreact to

Child’s symptoms. Id. at 35.

      Ms. Walz testified that despite parenting training, Mother does not

maintain her attention on Child during her visits, and she is a safety risk to

Child because she cannot do two things at one time. N.T., 11/18/14, at 36-

37.   In fact, Mother’s visits with Child were never unsupervised because

Mother has had little improvement in her parenting abilities, even after

completing parenting classes.    Id. at 37-38.    Mother attended only two-

thirds of the potential visits and cancelled the remaining third.   Id. at 39.

CYF was concerned that Mother had maintained a relationship with Father

throughout the history of the case, even after she successfully completed a


                                    - 10 -
J-A13030-15


domestic violence program. Id. at 24-25. Ms. Walz expressed concern that

Mother minimizes all domestic violence incidents and does not even

acknowledge    Father’s   domestic    violence,   mental   health,   and     anger

management issues, for which he has not been treated. Id. at 25.

      Ms. Walz testified that CYF removed Child from the parents’ home

because: 1) they both lack parenting skills and have mental health issues;

2) there were issues with domestic violence and Father’s drug and alcohol

issues; and 3) Child had remained in care because of those issues.           N.T.,

11/18/14, at 45. In addition, other problems existed, including Father’s lack

of housing, poor anger management, mental health issues, and his failure to

address those matters.     Id.   Ms. Walz also stated that Mother’s mental

health and mental retardation diagnoses impact her ability to appropriately

supervise, parent, and ensure Child’s safety.      Id.   Ms. Walz testified that

termination of the parental rights of both parents would meet Child’s needs

and welfare, stating the following:

             The parents haven’t been able to show much stability at
      all. Father hasn’t addressed any of his goals, including drug and
      alcohol, mental health, anger management, housing, [and]
      visitation. Mother, her mental health continues to be of concern.
      She’s not compliant with her treatment and has not been for
      some time now.

            Her limitations also are significant, impact on her ability to
      supervise, provide appropriate care, [and] ensure his safety, and
      she hasn’t been consistent either in her visitation although better
      than Father’s, but it hasn’t been consistent over the course of
      the case.




                                      - 11 -
J-A13030-15


           And there’s been numerous concerns again in regards to
      her housing as well. [Child] needs to be in an environment
      where he’s going to get the appropriate treatment that he needs
      where all of his needs are going to be consistently addressed.

N.T., 11/18/14, at 47-48.

      Additionally,   Ms.   Walz   testified   that   Child   is   presently   in   an

environment where his foster parents address all of his needs.                  N.T.,

11/18/14, at 48.      On cross-examination by Mother’s counsel, Ms. Walz

testified that Mother potentially could be evicted from her current housing,

and that Father spends a significant amount of time at Mother’s home. Id.

at 48-49. She also testified that Mother had missed one out of every four of

her visits with Child during the two months preceding the termination

hearing. Id. at 53.

      On cross-examination by the guardian ad litem, Ms. Walz stated that

Mother needed to improve her parenting skills, and that her improvement in

parenting skills was not sufficient to progress to unsupervised visitation and

reunification with Child.   N.T., 11/18/14, at 55.       Ms. Walz also explained

CYF’s concern that, although there had not been any additional domestic

violence reports by Mother against Father, Father had not completed any

domestic violence classes or satisfied his other treatment goals. Id. at 57.

Ms. Walz testified that she regularly observed Child in the home of his foster

parents. Id. She has observed that Child is completely comfortable in the

home of his foster parents, and that Child is always happy and energetic.

Id. Ms. Walz testified that the foster mother is very affectionate, and that

                                      - 12 -
J-A13030-15


Child is very affectionate towards her, goes to her for comfort, and appears

very bonded with her. Id. at 57.

      Dr. O’Hara conducted several individual evaluations of Mother, and

interactional evaluations of Child with Mother, and several interactional

evaluations of Child with his foster parents, but only one interactional

evaluation of Child with Father.        N.T., 11/18/14, at 62-63.   Dr. O’Hara

testified that, at the time of his evaluations in June of 2013, he observed no

evidence that Mother could appropriately care for Child, and that, if Mother

were permitted to have unsupervised contact with Child, Child would have

safety issues. Id. at 72-73, 75.

      Dr. O’Hara testified that in his September 2014 evaluations, he noted

that Mother exhibited some positive parenting skills but was slow to respond

to Child, who is very active, and had a poor understanding of Child’s

developmental capabilities as a two-year-old child. N.T., 11/18/14, at 80-

81. Dr. O’Hara observed that Child’s foster mother did a good job of closely

monitoring and following Child. Id. at 80. Dr. O’Hara was also concerned

Mother disclosed that at the time of Child’s removal from her care, Child was

living in a house infested with bed bugs, which she viewed as the only

alternative to living in the streets.    Id. at 81-82.   Dr. O’Hara opined that

there is no evidence that Mother is able to meet Child’s needs and welfare,

and that the prognosis for her to have unsupervised contact with Child is




                                        - 13 -
J-A13030-15


extremely poor, as she has not benefitted from intensive services.     Id. at

83.

      Dr. O’Hara observed that on several occasions during his evaluation

with Mother in September of 2014, Child attempted to leave. N.T.,

11/18/14, at 82. Dr. O’Hara believed that Child’s attempts to leave reflected

the inconsistency in visits involving Child and Mother, and that Child did not

have a secure bond with Mother because she was not attuned to his needs.

Id.   Dr. O’Hara testified that the effect on Child of terminating Mother’s

parental rights would be that Child would have the benefits of adoption,

including security and permanency from the foster parents. Id. Dr. O’Hara

did not believe that Child’s attachment with Mother is a secure attachment,

and he opined that the termination of Mother’s parental rights would serve

Child’s best interests. Id. at 83. Dr. O’Hara cocnluded that the benefit of

adoption outweighed any possible detriment to Child from the termination of

Mother’s parental rights.   Id.   On cross-examination by Mother’s counsel,

Dr. O’Hara explained that he did not believe there was any significant

potential detriment to Child. Id. at 85.

      Based on the foregoing, we agree with the trial court’s conclusion that

there is ample, competent, clear and convincing evidence in the record

establishing that Mother cannot meet Child’s needs and welfare, and that

Child’s foster parents meet all of his needs and welfare.        Further, the

competent evidence in the record, Ms. Walz’s testimony, and Dr. O’Hara’s


                                    - 14 -
J-A13030-15


expert testimony support the trial court’s determination that Child’s

relationship with Mother is such that Child would not suffer any harm from

the termination of Mother’s parental rights, and that the termination of

Mother’s parental rights would serve Child’s best interests.   Accordingly, we

affirm the trial court’s order terminating Mother’s parental rights to Child

pursuant to 23 Pa.C.S. § 2511(a)(2) and (b).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2015




                                    - 15 -